Citation Nr: 0530443	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of Title 38, United States 
Code, Section 1318.


WITNESSES AT HEARING ON APPEAL

 Appellant and M.O.




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had recognized service from February 1943 to 
April 1946. He died in July 1989. The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant and her witness appeared at the RO in June 2001 
and presented testimony in support of her claim before the 
undersigned Veterans Law Judge.  A transcript of that 
testimony has been associated with the claims file.

In a July 2003 decision, the Board declined to reopen the 
appellant's application to reopen her previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.  The Board also denied the appellant's claim 
of entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of Title 38, United States 
Code, Section 1318.  The appellant appealed.  In August 2004, 
the United States Court of Appeals for Veterans Claims 
vacated the Board decision and granted the Secretary's motion 
for remand based on VA's failure to satisfy the notice 
requirements mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


As noted in the Secretary's motion for remand dated in April 
2004, Section 5103(a) as added to title 38 U.S. Code by the 
VCAA, requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002). 

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In doing so, the letter 
should explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claims.  The letter should also 
specifically inform the appellant of 
which portion of the evidence is to be 
provided by the appellant and which part, 
if any, the RO will attempt to obtain on 
behalf of the appellant. After the 
appellant has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), she should be given 
the opportunity to respond.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations. 

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant should be provided 
with a supplemental statement of the case, to include laws 
and regulations addressing VCAA, and the appropriate period 
of time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


